AMENDMENT NO. 23 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, AUSA LIFE INSURANCE COMPANY, INC., PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY TRANSAMERICA LIFE INSURANCE COMPANY OF NEW YORK Amendment No. 23 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company {"Transamerica"), AUSA Life Insurance Company, Inc. ("AUSA Life"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), Transamerica Life Insurance and Annuity Company ("T ALIAC") and Transamerica Life Insurance Company of New York ("TONY") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, the Fund, effective November 1, 2002, will have a name change due to a change of subadviser; and WHEREAS, the Fund's Board of Directors, at a meeting held on September 9, 2002, approved resolutions for the following change to go into effect November 1, 2002: a name change for the Goldman Sachs Growth to Marsico Growth due to a change in sub-adviser from Goldman Sachs Asset Management to Bane of America Capital Management, LLC; and WHEREAS, the Fund intends to sell shares of the Portfolio(s) to the Policies at net asset value; and NOW, THEREFORE, IT IS HEREBY AGREED that Schedule A to the Participation Agreement is hereby amended to add Marsico Growth of the Fund to the list of Designated Portfolios of the Fund. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of November 1 , 2002. TRANSAMERICA LIFE AEGON/TRANSAMERICA INSURANCE COMPANY SERIES FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/John K. Carter Larry N. Norman John K. Carter Title: President Title: Vice President, Secretary And General Counsel AUSA LIFE INSURANCE PEOPLES BENEFIT LIFE COMPA NY, INC. INSURANCE COMPANY By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: ExecutiveVice President TRANSAMERICA OCCIDENTAL LIFE TRANSAMERICA LIFE INSURANCE INSURANCE COMPANY AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/Priscilla I. Hechler By: /s/Priscilla I . Hechler Priscilla I. Hechler Priscilla I . Hechler Title: Assistant Vice President and Title: Assistant Vice President and Assistant Secretary Assistant Secretary TRANSAMERICA LIFE INSURANCE COMPANY OF NEW YORK By its authorized officer By: /s/Ronald L. Ziegler Ronald L. Ziegler Title: Vice President AMENDED SCHEDULE A Effective November 1, 2002 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account AUSA Life Insurance Company, Inc. Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account AUSA Series Life Account AUSA Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F T ransamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account V A-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TA PPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account V A-2LNY Separate Account V A-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Policies: Transamerica Landmark Variable Annuity AUSA Landmark Variable Annuity The Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity AUSA & Peoples- Advisor's Edge Variable Annuity Peoples - Advisor's Edge Select Variable Annuity Legacy Builder Plus AUSA Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life AMENDED SCHEDULE A (continued) Policies (continued): TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life AUSA Freedom Elite Builder AUSA Premier Variable Annuity Immediate Income Builder II Premier Asset Builder Variable Annuity TransAccumulator VUL cv AUSA Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder III Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Portfolios: AEGON/Transamerica Series Fund, Inc. AEGONBond Alger Aggressive Growth Aggressive Asset Allocation American Century International American Century Income & Growth BlackRock Large Cap Value BlackRock Mid Cap Growth BlackRock Global Science & Technology Capital Guardian Global Capital Guardian U.S. Equity Capital Guardian Value Clarion Real Estate Securities Conservative Asset Allocation Dreyfus Mid Cap Dreyfus Small Cap Value Federated Growth & Income Gabelli Global Growth GE U.S. Equity Great Companies - America sm Great Companies- Globaf Great Companies- Technology sm J.P. Morgan Enhanced Index Janus Balanced Janus Global Janus Growth Janus Growth II Jennison Growth LKCM Capital Growth LKCM Strategic Total Return Marsico Growth MFS High Yield Moderate Asset Allocation Moderately Aggressive Asset Allocation Munder Net50 PBHGINWQ Value Select AMENDED SCHEDULE A (continued) Portfolios: AEGON/Transamerica Series Fund, Inc. (continued) PBHG Mid Cap Growth PIMCO Total Return Protected Principal Stock Salomon All Cap T. Rowe Price Dividend Growth T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Third A venue Value Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market Transamerica U.S. Government Securities Transamerica Value Balanced Value Line Aggressive Growth Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Emerging Growth Van Kampen Money Market
